 

Exhibit 10.6

 

Power of Attorney

 



The undersigned, Ratanaphon Wongnapachant, a citizen of Thailand and a holder of
287,500 shares of interests of Digiwork (Thailand) Co., Ltd. (the “Thai
Company”) (the “Shareholding”), hereby irrevocably authorizes any natural person
appointed by Enigma Technology International Corporation (the “BVI Company”) to
exercise the following rights during the term of this Power of Attorney:

 

Any natural person appointed by the BVI Company is hereby authorized to exercise
on behalf of the undersigned as his sole and exclusive agent the rights in
respect of the Shareholding including without limitation: (1) attend
shareholders’ meeting of the Thai Company and sign resolutions thereof on behalf
of the undersigned; (2) exercise all rights of the undersigned as a shareholder
of the Thai Company according to laws and the articles of association of the
Thai Company, including without limitation the rights to vote and to sell,
transfer, pledge or dispose all or any part of the Shareholding; and (3)
designate and appoint on behalf of the undersigned the legal representative,
chairperson, director, supervisor, chief executive officer and any other senior
management of the Thai Company.

 

Subject to the powers and authorities provided under this Power of Attorney, any
natural person appointed by the BVI Company will have the right to sign on
behalf of the undersigned any transfer agreement contemplated under the
Exclusive Purchase Option Agreement to which the undersigned will be a party,
and to perform the Equity Pledge Agreement and the Exclusive Purchase Option
Agreement, each of which is dated the date hereof and to which the undersigned
is a party.  Exercise of such right will not have any restriction upon this
Power of Attorney.

 

Unless otherwise provided under this Power of Attorney, any natural person
appointed by the BVI Company has the right to transfer, apply or otherwise
dispose any cash dividend, bonus and any other non-cash gain arising from the
Shareholding without reliance of any oral or written instruction from the
undersigned.

 

Unless otherwise provided under this Power of Attorney, any natural person
appointed by the BVI Company has the right to take any action regarding the
Shareholding according to his/her own judgment without any oral or written
instruction from the undersigned.

 

Any and all the actions associated with the Shareholding made by any natural
person appointed by the BVI Company will be deemed as the action of the
undersigned, and any and all documents relating to the Shareholding executed by
any natural person appointed by the BVI Company shall be deemed to be executed
and acknowledged by the undersigned.

 

Any natural person appointed by the BVI Company may delegate this power of
attorney by assigning his/her rights relating to the conduct of the aforesaid
matter and exercise of the Shareholding to any other person or entity at his/her
own discretion without prior notice to or consent from the undersigned.

 

This Power of Attorney is irrevocable and effective as of the date hereof as
long as the undersigned is a shareholder of the Thai Company.  This Power of
Attorney supersedes any other power of attorney previously signed by the
undersigned.

 

During the term of this Power of Attorney, the undersigned hereby waives all of
the rights associated with the Shareholding which have been authorized to any
natural person appointed by the BVI Company and will not exercise any such right
by himself.

 

By:     Ratanaphon Wongnapachant   Dated: May 15, 2017  

 

 

